ORDER

PER CURIAM.
Karl Mazzei appeals from the probate court’s judgment awarding a claim against Benjamin Mazzei’s estate by Marysue J. Schaffer. We have reviewed the briefs of the parties and the record on'appeal and conclude the probate court did not err in its judgment. An extended .opinion would have no precedential value. We have, however, provided á memorandum setting forth the-.reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).